DETAILED ACTION
This action is responsive to the following communications: Applicant’s Response filed on June 2, 2021. All references to this application refer to the U.S. Patent Application Publication No. 2019/0102060 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-5, 7-11, 13-15, and 17-21 are pending in this case. Claims 1, 11, and 21 were amended. Claims 6 and 16 were cancelled. Claims 1, 11, and 21 are the independent claims. Claims 1, 3-5, 7-11, 13-15, and 17-21 are allowed.

Claim Objections



The objections to claims 1, 11, and 21 are withdrawn in view of the amendments.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: Claims 1, 3-5, 7-11, 13-15, and 17-21 are allowed, and renumbered as claims 1-17 as indicated on the accompanying Issue Classification Form.

The Examiner has carefully examined independent claims 1, 11, and 21. The closest prior art references of record are U.S. Patent Application Publication No. 2011/0260997 A1 (hereinafter Ozaki), U.S. Patent Application Publication No. 2016/0170600 A1 (hereinafter Horiike), and U.S. Patent Application Publication No. 2014/0047369 A1 (hereinafter Schiller).
Claims 1, 11, and 21 are patentable over Ozaki, Horiike, and Schiller, at least because the cited combination of references does not teach or suggest the following limitations, recited in one form or another, by independent claims 1, 11, and 21:

wherein, in a case where the item that is arranged at a predetermined position among a plurality of arrangement positions on a predetermined page reaches a first end part in the display area by the drag operation, another page different from the predetermined page is displayed in the display area and in a case where the item that is arranged at the predetermined position on the predetermined page reaches a second end part opposite from the first end part in the display area by the drag operation, still another page different from both of the predetermined page and the another page is displayed in the display area;
wherein, in a case where a user input to a position other than the item is accepted before the dropped item is returned to the predetermined position, the control unit stops the return processing and moves the item to the position corresponding to the user input whereby the drag operation is able to be resumed from the position corresponding to the user input.

The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which defines the patentability of the claimed invention.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached on Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.


If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC J. BYCER/
Primary Examiner
Art Unit 2173